Title: Memoranda on the Connecticut-Pennsylvania Boundary Dispute, [17 October 1775?]
From: Jefferson, Thomas
To: 


                    
                        [17 October 1775?]
                    
                    Connecticut is bounded Westward
                    1. by the N. W. line of Virginia.
                    2. by the Proviso in the Plymouth grant in favr. of the Southern colony.
                    3. by the decision of Nicholson & al. pa. 14. declard Western boundary, to which Connecticut assented.
                    4. by the grant of Pensylvania.
                